DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: Applicant arguments filed on 8/23/22 regarding that the applied prior art does not teach the specific limitations of: wherein “1) the oscillating voltage of the voltage oscillation being greater than 10% of a voltage of the switch 9AMENDMENTS AND RESPONSE TO NON-FINAL OFFICE ACTIONAttorney Docket No.: WANHP179WOUSApplication No.: 17/615,228power chip, 2) the voltage amplitude jumping and a rising edge rate being greater than 0.3 V/ns, and 3) the voltage oscillation occurring during conversion and the oscillation frequency being between 100 kHz and 1GHz” have been carefully evaluated and found to be persuasive.  Thus, the previous rejection has been overcome by the amendment filed on 8/23/22.   Accordingly, claims 1-6 and 10 are found to be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt